                         Case 2:20-cv-01542-JCM-DJA Document 34
                                                             33 Filed 07/29/21
                                                                      07/28/21 Page 1 of 5




                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      E. MATTHEW FREEMAN
                    3 Nevada Bar No. 14198
                      Matt.Freeman@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendants
                    7

                    8 NORTH LAS VEGAS CITY ATTORNEY
                      MICAELA RUSTIA MOORE
                    9 Nevada Bar No. 9676
                      City Attorney
                   10 moorem@cityofnorthlasvegas.com
                      NOEL E. EIDSMORE
                   11 Nevada Bar No. 7688
                      Chief Deputy City Attorney
                   12 eidsmoren@cityofnorthlasvegas.com
                      2250 Las Vegas Blvd. North, Suite 810
                   13 North Las Vegas, Nevada 89030
                      702 633.1050
                   14 FAX: 702.649.8879
                      Attorneys for Defendants
                   15

                   16                                   UNITED STATES DISTRICT COURT
                   17                             DISTRICT OF NEVADA, SOUTHERN DIVISION
                   18                                               ***
                   19 ASHLEY RICE, individually and as special        CASE NO. 2:20-CV-1542-JCM-DJA
                      administrator of the estate of ROBERT
                   20 WENMAN;                                         STIPULATION AND ORDER TO
                                                                      EXTEND DISCOVERY DEADLINES
                   21                      Plaintiff,
                                                                      [THIRD REQUEST]
                   22             vs.
                   23 CITY OF NORTH LAS VEGAS; CITY OF
                      NORTH LAS VEGAS POLICE
                   24 DEPARTMENT; ROBERT JAMESON,
                      individually; DOES 1-10, inclusive,
                   25
                                     Defendants.
                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4827-3695-8963.1
ATTORNEYS AT LAW
                         Case 2:20-cv-01542-JCM-DJA Document 34
                                                             33 Filed 07/29/21
                                                                      07/28/21 Page 2 of 5




                    1                        STIPULATION AND ORDER TO EXTEND DISCOVERY
                                                     DEADLINES -[THIRD REQUEST]
                    2

                    3            Pursuant to LR 6-1 and LR 26-3, the parties, by and through their respective counsel of

                    4 record, hereby stipulate and request that this Court extend discovery in the above-captioned case

                    5 ninety-one (91) days, up to and including Monday, February 21, 2022. In addition, the parties

                    6 request that the all other future deadlines contemplated by the Discovery Plan and Scheduling

                    7 Order be extended pursuant to Local Rule. In support of this Stipulation and Request, the parties

                    8 state as follows:

                    9            1.        On August 20, 2020 Plaintiff filed her Complaint in the United States District

                   10                      Court.

                   11            2.        On October 26, 2020, Defendant filed its Answer to the Complaint.

                   12            3.        Plaintiff served her Initial and Supplemental Document and Witness Disclosures on
                   13
                                           November 18, 2020.
                   14
                                 4.        Defendant served its Initial Document and Witness Disclosures on November 18,
                   15
                                           2020.
                   16
                                 5.        On December 23, 2020 Plaintiff served written discovery on Defendants.
                   17
                                           Defendants’ served their responses on April 5, 2021.
                   18
                                 6.        On January 20, 2021, Robert W. Freeman, Esq. filed his Notice of Association of
                   19
                        Counsel.
                   20
                                 7.        On January 22, 2021 Plaintiffs filed their First Amended Complaint. Defendants
                   21
                        filed their Answer on April 19, 2021.
                   22
                                 8.        On April 5, 2021, Defendants served their First Supplement to Document and
                   23
                        Witness Disclosures.
                   24
                                 9.        On May 10, 2021, Plaintiff served her second set of written discovery on all
                   25
                        Defendants. Defendants served responses to written discovery to Defendant Jameson on July 23,
                   26
                        2021. The remaining Defendants’ responses are due on August 6, 2021.
                   27
                                 10.       On May 27, 2021 Defendants’ served written discovery on the plaintiff. The
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4827-3695-8963.1                                     2
                         Case 2:20-cv-01542-JCM-DJA Document 34
                                                             33 Filed 07/29/21
                                                                      07/28/21 Page 3 of 5




                    1 responses were served on July 9, 2021.

                    2            11.        On June 2, 2021, Plaintiff served her third set of written discovery on Defendants.

                    3 Defendants’ responses are due on August 6, 2021.

                    4            12.        On June 25, 2021, Defendants served their Second Supplement to Document and

                    5 Witness Disclosures.

                    6            13.        On July 9, 2021 Plaintiffs’ served their Third Supplemental Disclosures Pursuant to

                    7 FED. R. CIV. P. Rule 26(a)(1)(A).

                    8                       DISCOVERY REMAINING

                    9            1.         The parties will continue participating in written discovery.

                   10            2.         Defendant will take the deposition of Plaintiff.

                   11            3.         Plaintiff will take the deposition of the Defendants.

                   12            4.         Plaintiff will take the deposition of Defendant’s Person Most Knowledgeable.

                   13            5.         The parties may take the depositions of any and all other witnesses garnered

                   14                       through discovery.

                   15                      WHY REMAINING DISCOVERY HAS NOT BEEN COMPLETED

                   16            The parties aver, pursuant to Local Rule 26-3, that good cause exists for the following
                   17 requested extension. This Request for an extension of time is not sought for any improper purpose

                   18 or other purpose of delay. Rather, it is sought by the parties solely for the purpose of allowing

                   19 sufficient time to conduct discovery.

                   20            The parties seek additional time to complete discovery for several reasons, including but
                   21 not limited to the fact that this is a complex matter involving claims of wrongful death, violations

                   22 of the fourth and fourteenth amendments, among other claims. In addition, as described in further

                   23 detail below, Defendants have been tasked with responding to voluminous written discovery

                   24 requests.

                   25            To date, Plaintiff has propounded four (4) sets of Requests for Production on Defendant
                   26 CNLVPD, consisting of 299 requests; likewise, Plaintiff propounded four (4) sets of Requests for

                   27 Admission on Defendant CNLVPD, consisting of 232 requests; Plaintiff also propounded nine (9)

                   28 individual Interrogatories to CNLVPD.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4827-3695-8963.1                                       3
                         Case 2:20-cv-01542-JCM-DJA Document 34
                                                             33 Filed 07/29/21
                                                                      07/28/21 Page 4 of 5




                    1            In addition to the individual requests to Defendant CNLVPD, Plaintiff has propounded

                    2 several sets of written discovery requests on the named Defendant Officers including, 4

                    3 Interrogatories, 92 Requests for Admission, and 38 Requests for Production to Defendant

                    4 Jameson; 50 Requests for Admission and 35 Requests for Production to Defendant Lee; 4

                    5 Interrogatories and 49 Requests for Admission to Defendant Suranowitz; 4 Interrogatories and 62

                    6 Requests for Admission to Defendant Taylor; 4 Interrogatories, 42 Requests for Admission, and 6

                    7 Requests for Production to Defendant Lawrence; and 4 Interrogatories and 45 Requests for

                    8 Admission to Defendant Brucken.           In total, Plaintiff has propounded 979 individual written

                    9 discovery requests upon Defendants.

                   10            Once the written discovery has been responded to the parties will begin taking depositions

                   11 in this matter.

                   12            The reasons for this request are not for an improper purpose or for the purpose of delay.

                   13            Extension or Modification of The Discovery Plan and Scheduling Order. LR 26-3 governs

                   14 modifications or extension of the Discovery Plan and Scheduling Order. Any stipulation or

                   15 motion to extend or modify that Discovery Plan and Scheduling Order must be made no later than

                   16 twenty-one (21) days before the expiration of the subject deadline and must comply fully with LR

                   17 26-3.

                   18            This is the third request for extension of time in this matter. The parties respectfully
                   19 submit that the reasons set forth above constitute compelling reasons for the short extension.

                   20            The following is a list of the current discovery deadlines and the parties’ proposed
                   21 extended deadlines:

                   22     Scheduled Event          Current Deadline                      Proposed Deadline
                   23

                   24     Discovery Cut-off        Monday, November 22, 2021             Monday, February 21, 2022

                   25     Deadline to Amend        Closed                                Closed
                          Pleadings or Add
                   26     Parties
                          Expert Disclosure        Tuesday, September 21, 2021           Thursday, December 23, 2021
                   27     pursuant to FRCP26
                          (a)(2)
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4827-3695-8963.1                                   4
                         Case 2:20-cv-01542-JCM-DJA Document 34
                                                             33 Filed 07/29/21
                                                                      07/28/21 Page 5 of 5




                    1     Scheduled Event         Current Deadline                     Proposed Deadline
                    2

                    3     Rebuttal Expert         Thursday, October 21, 2021           Friday, January 20, 2022
                          Disclosure pursuant
                    4     to FRCP. 26(a)(2)

                    5     Dispositive Motions     Wednesday, December 22, 2021         Wednesday, March 23, 2022
                          Joint Pretrial Order    Friday, January 21, 2022             Friday, April 22, 2022
                    6

                    7              WHEREFORE, the parties respectfully request that this Court extend the discovery
                    8 period by ninety-one (91) days from the current deadline of November 22, 2021 up to and

                    9 including February 21, 2021, and the other dates as outlined in accordance with the table above.

                   10
                         DATED this 28th day of July, 2021.                  DATED this 28th day of July, 2021.
                   11
                         LEWIS BRISBOIS BISGAARD & SMITH                     PETER GOLDSTEIN LAW CORP
                   12
                         /s/ Robert W. Freeman                               /s/ Peter Goldstein
                   13
                         Robert W. Freeman, Esq.                             Peter Goldstein, Esq.
                   14    Nevada Bar No. 3062                                 Nevada Bar No. 6992
                         E. Matthew Freeman, Esq.                            10161 Park Run Drive, Suite 150
                   15    Nevada Bar No. 14198                                Las Vegas, Nevada 89145
                         6385 S. Rainbow Blvd, Suite 600                     Attorney for Plaintiff
                   16    Las Vegas, Nevada 89118
                   17    Attorney for Defendants

                   18

                   19
                                                                     ORDER
                   20
                                 IT IS SO ORDERED:
                   21

                   22            DATED this 29th day of July 2021.
                                 Dated this _____ day of _____________, 2021.
                   23

                   24                                         ____________________________________
                                                              UNITED STATES MAGISTRATE JUDGE
                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4827-3695-8963.1                                 5
